UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07876 Templeton China World Fund (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, Florida 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. AGILE PROPERTY HOLDINGS LTD. Ticker: 3383 Security ID: G01198103 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: MAY 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Chan Cheuk Hung as Director For For Management 2b Reelect Chan Cheuk Nam as Director For For Management 2c Reelect Cheung Wing Yui as Director For For Management 2d Authorize Remuneration Committee to Fix For For Management Remuneration of Directors 3 Approve Remuneration of Independent For For Management Non-Executive Directors 4 Approve Final Dividend For For Management 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6c Authorize Reissuance of Repurchased For Against Management Shares AGILE PROPERTY HOLDINGS LTD. Ticker: 3383 Security ID: G01198103 Meeting Date: JUN 3, 2010 Meeting Type: Special Record Date: MAY 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Provision of Market For For Management Customary Indemnities in Relation to the Issue of the 8.875 Percent Senior Notes Due 2017 and to the Solicitation of Consents from Holders of the 10 Percent Senior Notes Due 2016 ANGANG STEEL COMPANY LIMITED Ticker: 898 Security ID: CNE1000001V4 Meeting Date: SEP 18, 2009 Meeting Type: Special Record Date: AUG 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Placement of New H Shares with For For Management a Nominal Value of RMB 1.00 to the Qualified Investors (Placement) 1b Approve Issuance of Not More than 217.2 For For Management Million New H Shares Under the Placement 1c Approve Target Placees Under the For For Management Placement 1d Approve Placing Price Under the For For Management Placement 1e Approve Arrangement of Accumulated For For Management Profits Under the Placement 1f Approve Validity Period of the For
